Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                  No. 04-13-00592-CV

                                   Thelma ARANDA,
                                       Appellant

                                            v.

                                 Ruben QUESADA, Jr.,
                                       Appellee

                 From the 81st Judicial District Court, Frio County, Texas
                            Trial Court No. 12-12-00427CVF
                        Honorable Stella Saxon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED January 15, 2014.


                                             _________________________________
                                             Catherine Stone, Chief Justice